DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.    Claims 1, 4-11, 14-18, 21, and 22 are allowed.
       The following is an examiner’s statement of reasons for allowance:
       Regarding claims 1, 11, and 18, patentability resides in “control the isolation switch to isolate the first side from the second side in response to the time delay and based on one or more of a second current level or a second voltage level measured on the system line after the time delay”, in combination with the other limitations of the claim.
         The closest prior art, Noguchi (US 8,675,324) and Meah et al. (US 9,153,968). Nouguchi discloses short-circuit isolator, and Meah et al. disclose isolator circuit. The references, either singularly or in combination, fail to anticipate or render the above limitations obvious.
3.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
        a. Marino et al. (US 2004/0057181) disclose polling loop short and overload isolator.
        b. Tice (US 5,400,203) discloses short circuit detector and isolator.

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
         Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685